MESSMORE, J.,
dissenting.
I agree that the subscription, note or pledge made to Nebraska Wesleyan University by George A. Luce for $10,000, due and payable at his death, does, as stated in the majority opinion, constitute a just and enforceable claim against his estate. Under section 30-615, Comp. St. 1929, it is a claim which would fall within the fourth class. The majority opinion states: “It was not a right which in good conscience should be permitted to operate to the prejudice of those who had. parted with money or property to the donor in reliance upon his estate,” and that such pledge or *865donation to the fund of the university, payable after the death of the donor, under the facts set out in the opinion is subject to the implied condition that it is not to be paid until the debts of donor’s estate have been satisfied.
The contract provides: “In consideration of my interest in Christian education and of other subscriptions to this endowment, building and expense fund (an adequate consideration), I hereby subscribe and promise to pay to the Nebraska Wesleyan University the sum of Ten Thousand and no/100 Dollars due and payable at my death (a direct promise to pay from the assets of his estate at a given time, — his death). For value received,” etc.
The majority opinion, in substance, says that in equity and good conscience this debt should be subsequent to and follow after, as far as allowance or payment is concerned, debts admittedly in the same class, the exception being that where money was advanced and used by the decedent during his lifetime such obligations against his estate precede claims of the kind in question.
The language used in section 30-615, Comp. St. 1929, is unambiguous, direct and complete, and fully discloses the classification of claims. To interpret such provision as stated in the majority opinion is tantamount to judicial legislation, in creating a fifth class of claims, or an exception to the specific language of the statute. The language of the statute under the fourth classification is: “Debts due to other creditors.” This could have only one meaning: All debts owing by the estate to all other creditors, not specifically excepted by the preceding provisions of the statute, fall within the category of fourth-class claims.